EXHIBIT 31.02 CERTIFICATION PURSUANT TO RULE 13a-14(a)/15d-14(a) OF THE SECURITIES EXCHANGE ACT OF 1934, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Duane E. Geiger, certify that: 1. I have reviewed this annual report on Form 10-K/Aof The Steak n Shake Company; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: January 22, 2009 /s/Duane E. Geiger Duane E. Geiger Interim Chief Financial Officer, Vice President and Controller
